Citation Nr: 1432878	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-43 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to October 29, 2009, to add dependent spouse, S.U., and children, K.U. and M.U., to an award.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which added the Veteran's dependent children, K.U. & M.U., and spouse to the Veteran's compensation award, effective October 29, 2009.

A hearing was held on October 23, 2012, in Milwaukee, Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  VA received VA Form 21-526, the Veteran's application for disability compensation, on November 21, 2001, on which he included the date and place of his marriage to S.U., the full name and social security number of S.U., and the date and place of S.U.'s prior marriage which he indicated ended in divorce; in response to a question about his prior marriages, he wrote what reasonably could be interpreted as a scribbled out answer and then a "3", but he did not complete the section about his prior marriages. 

2.  On the VA Form 21-526, received by VA on November 21, 2001, the Veteran included the full names of his children, as well as their dates of birth and social security numbers, but he did not include the place of birth of his children.

3.  In a March 2003 letter, VA notified the Veteran of his award of benefits and included notice that it needed additional information and that the Veteran must complete, sign, and return the enclosed VA Form 21-686c, Declaration of Status of Dependents, within one year from the date of the letter in order to protect entitlement to benefits from the earliest possible date.

4.  VA did not receive the Veteran's completed VA Form 21-686c, Declaration of Status of Dependents, until October 29, 2009.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to October 29, 2009, for the award of additional benefits based on the addition of dependent spouse, S.U., have not been met.  38 U.S.C.A. §§ 1115, 5110(f), 5124(a) (West 2002); 38 C.F.R. §§ 3.31, 3.57, 3.401 (2013).

2.  The criteria for entitlement to an effective date prior to October 29, 2009, for the award of additional benefits based on the addition of dependent children, M.U. and K.U., have not been met.  38 U.S.C.A. §§ 1115, 5110, 5124(a) (West 2002); 38 C.F.R. §§ 3.31, 3.57, 3.204, 3.401 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date of the payment of additional benefits based upon the addition of dependents to an award.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Appropriate § 5103 notice was provided with regard to an additional allowance for dependents in a March 2003 letter sent to the Veteran.  The letter stated that the Veteran must complete, sign and return the enclosed VA Form 21-686(c), filling out all relevant sections, within one year from the date of the letter, in order to protect entitlement to the additional benefits from the earliest possible date.  Thus, the Board finds that under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to the claim here on appeal.

In addition, the duty to assist the Veteran has been satisfied in this case.  The Board notes that adjudication of a claim for an earlier effective date in this case is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Additionally, the Veteran and his representative have been given the opportunity to submit evidence and present testimony at a Board hearing.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim for an earlier effective date for the payment of additional benefits based upon dependency.  Moreover, the Veteran has not indicated that there is any outstanding evidence in his case.
II.  Effective Date for Addition of Dependents to an Award

A veteran entitled to compensation based on disability evaluated as 30 percent or more disabling may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).  Generally, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1); see also 38 C.F.R. § 3.216.  

However, VA may require other types of evidence of dependents in certain circumstances including where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  See 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for a dependent spouse or child is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of the Department Veterans Affairs request.  See 38 C.F.R. § 3.401(b)(1).  
If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109.

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  See 38 C.F.R. § 3.158.

III.  Analysis

The Veteran contends that he is entitled to an effective date prior to October 29, 2009, for the payment of additional disability compensation benefits for his dependents.  He specifically contends that he was legally married and had two biological children who met the eligibility requirements on May 1, 2001.  He also alleges that he mailed the RO his completed VA Form 21-686c, Declaration of Status of Dependents, within two weeks of receiving VA's March 2003 request letter, but that the form was lost or misplaced either by the United States Postal Service (USPS) or by the RO.

VA received the Veteran's VA Form 21-526, Veteran's Application for Compensation and/or Pension, on November 21, 2001.  On that form, the Veteran included the date and place of his marriage to S.U., the full name and social security number of S.U., and the date and place of S.U.'s prior marriage which he indicated ended in divorce.  In response to a question about his prior marriages, he wrote what would come to be interpreted by the RO as the number "3", but he did not complete the section seeking further information about prior marriages. 
On the VA Form 21-526, received by VA on November 21, 2001, the Veteran included the full names of his children, as well as their dates of birth and social security numbers.  The Veteran did not, however, include the place of birth for his children, leaving that particular section blank.  

The Veteran and his spouse were married in June 1989, his daughter, K.U., was born in November 1996 and his son, M.U., was born in October 1998.  The Veteran separated from active duty on April 30, 2001.  In a February 2003 rating decision, the RO granted service connection for multiple disabilities, with a combined rating of greater than 30 percent, assigning an effective date of May 1, 2001.  

In a March 2003 letter, VA notified the Veteran of his award of benefits.  The letter stated that VA required additional information for an additional allowance for dependents, and that the Veteran must complete, sign, and return the enclosed VA Form 21-686c, Declaration of Status of Dependents, within one year from the date of the letter in order to protect entitlement to these benefits from the earliest possible date.

On October 29, 2009, the RO received VA Form 21-686c.  A VA Form 21-0820, Report of General Information, also dated October 29, 2009, indicates that the Veteran telephoned that day, and the VA employee who took the call noted,

This veteran has been service-connected at 30% or greater rate since 6/1/2001.  He believes dependency information was submitted with a packet given while transitioning out in Charleston, SC back in (Dec?) 2000.  Please review this file for dependency information that may have been filed down and not processed. . . .  He had 3 dependents at the time, which have never been added.

He is submitting a 21-686C today, which is enclosed.

Please consider earlier effective date if documentation can be found!

In a letter dated in December 2009, the RO noted that it had adjusted the Veteran's award to include his children, effective October 29, 2009, the date it had received his claim to add his dependents to his award.  However, the RO noted that it needed additional information about the Veteran's wife.  Specifically, the RO requested that the Veteran send information about his prior marriage history as he did not provide the number of times he had been married on the VA Form 21-686c that had been received on October 29, 2009, and on his original application for benefits, he indicated that he had been married 3 times.  The RO send him another VA Form 21-686c and also told him where he could submit his claim electronically.

With regard to his telephone inquiry on October 29, 2009, about dependency information previously submitted in December 2000, the RO stated that it had received his VA Form 21-526, Veteran's Application for Compensation and/or Pension, on November 20, 2001, and that although this form had provided some dependency information, it was incomplete for VA purposes.  The RO added,

In our letter to you dated March 7, 2003, you were provided a VA Form 21-686c, Declaration of Status of Dependents, so we could determine if additional benefits for dependents could be paid.  You were given one year from the date of that letter to protect entitlement from the earliest possible date.  No response was received.

A December 2009 VA Form 21-0820, Report of General Information, indicates that the Veteran telephoned and "confirmed that he has only been married once", and he "sent a copy of his VA form 21-526 to show that block 13a in section II is not a '3', rather a scribbled out mark."  In a letter dated in January 2010, the RO informed the Veteran that his award had been adjusted to include his spouse as a dependent, effective October 29, 2009, the date of receipt of claim to add his dependents to his award.

The Board finds that, based on the evidence of record, the Veteran is not entitled to an effective date prior to October 29, 2009, for the addition of his dependent spouse.  As per 38 C.F.R. § 3.401, the relevant dates are as follows: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  See 38 C.F.R. § 3.401(b).  As noted above, the latest of the aforementioned dates will serve as the effective date.  

In the case of the Veteran's spouse, the Veteran did provide all of the specific information required by 38 C.F.R. § 3.204 for the statement of a claimant to be accepted as proof of marriage in the VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO on November 20, 2001.  Specifically, he provided on that form in writing the date (month and year) and place of the marriage; the full name and relationship of the other person (his wife) to the claimant; and his wife's social security number.  38 C.F.R. § 3.204(a)(1).  However, this form of proof is only admissible when (1) the statement contains certain information and (2) other factors, casting doubt as to the validity of the information, are not present.  See 38 C.F.R. § 3.204(a)(1), (a)(2).

In this case, there was a factor casting doubt-or at least requiring clarification--as to the validity of the Veteran's marriage because the Veteran wrote what appeared to be a "3" regarding the number of previous marriages he had had on the VA Form 21-526.  By sending him VA Form 21-686c, Declaration of Status of Dependents, in March 7, 2003, when it notified him of its rating action which qualified him for additional allowance of compensation for his dependents, the RO attempted to gather additional information about his dependents that was needed in order for dependency benefits to be paid.  Because that form was not received by the RO within a year of March 7, 2003, benefits could not be paid as of May 1, 2001, effective date of the qualifying disability rating, because evidence of dependency was not received within a year of notification of such rating action.  Rather, the necessary information was not received until several years later, on October 29, 2009.  Therefore, the Board concludes that effective date of October 29, 2009, assigned by the RO for additional benefits for the Veteran's spouse is the correct date.  38 C.F.R. § 3.401(b); see also 38 C.F.R. § 3.204(a)(1), (a)(2).



With regard to the Veteran's dependent children, the Board finds that the relevant date of claim is October 29, 2009, as that is the date on which VA received the full information required by section 3.204 for a claimant's statement to suffice as proof of the birth of a child.  As an initial matter, as evidence of the children's births was not received by VA within one year of the events, the date of claim will be the date notice was received of the children's existence, if the evidence of the event was received within one year of VA's request.  VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of the birth of a child, provided that the statement contains: the date (month and year) and place of the event, as well as the full name and social security number of the child.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  As noted above, the November 2001 filing included information regarding the date of birth of the Veteran's children, as well as their full names and social security numbers, but the section for place of birth was left blank.  As VA did not receive this missing information within one year of its March 2003 notice requesting the Veteran completely fill out the enclosed VA Form 21-686(c), May 1, 2001 cannot serve as the date of claim for additional compensation for the Veteran's dependent children.  Therefore, the date of claim is the date VA received the complete information required by section 3.204, and that date is October 29, 2009.

As per 38 C.F.R. § 3.401, the relevant dates are as follows: (1) the date of claim, i.e., October 29, 2009, the date notice was received of the dependent's existence and sufficient evidence was proffered to prove the birth of a child, as sufficient evidence of the births were not received by VA within one year of the events;(2) the date dependency arose, i.e., the children's November 1996 and October 1998 birth dates; and (3) the effective date of the qualifying disability rating, May 1, 2001, which, in this case is the same date as (4) date of commencement of a veteran's award.  As noted above, the latest of the aforementioned dates will serve as the effective date.  Therefore, the Board concludes that an effective date earlier than October 29, 2009 for additional compensation for the Veteran's dependent children is not warranted.  38 C.F.R. § 3.401.

The Board notes that the Veteran contends that he mailed his completed VA Form 21-686(c) to the RO within two weeks of receiving VA's March 2003 request letter, but that the form was lost or misplaced either by USPS or by the RO.  The Veteran presented testimony at the October 2012 Board hearing regarding the approximate aggregate amount of mail damaged, lost or misplaced by USPS and congressional testimony of the Veterans of Foreign Wars regarding improperly handled claims by VA.  The Veteran concluded that he should not be held accountable for mail lost or misplaced by USPS or VA.

Regarding this, the Board notes that the Veteran's sworn testimony that he mailed VA Form 21-686(c) within one year of VA's request in March 2003, assumed truthful for the purposes of this decision, does not serve to secure an earlier effective date.  An award of dependency benefits is not contingent on the "mailing" of the required evidence, but rather its "receipt" by VA.  See 38 C.F.R. § 3.401(b)(effective date for award of dependency compensation contingent of date evidence "received").

Moreover, a long line of case law establishes a presumption of regularity that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).  The Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle in the present instance, the presumption of regularity applies to USPS's handling of the mail and VA's actions following receipt of a claim for an additional award due to the addition of a dependent.  It is presumed that USPS delivered any mail placed into its possession and that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999); Schoolman v. West, 12 Vet. App. 307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994). 

In reviewing the evidence of record, the Board finds that the presumption of regularity has not been rebutted.  Although the Veteran contends that he mailed VA Form 21-686(c), Declaration of Status of Dependents, in late March 2003, he has not presented any proof, such as a certified mail receipt or a certificate of mailing, to indicate that he mailed the form.  Without such proof, the allegations that USPS lost the mail, or that VA misplaced the form following receipt, have no foundation.  See Woods, 14 Vet. App. at 220.  The only evidence upon which the appellant relies are his own assertions that VA has lost or misplaced mail directly involving his case on at least 3 separate occasions and that USPS and VA lose or misplace mail/files generally.  However, the Veteran has also not submitted or indicated evidence in the claims file supporting these contentions, and statements regarding mishandling of mail or files generally does not constitute clear evidence that USPS and /or VA did not properly handle the Veteran's particular document.  Without clear evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO would have been received and associated with the claims file.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  Therefore, the Board finds that the Veteran has not submitted the clear evidence necessary to rebut the presumption of regularity in the handling of his VA Form 21-686(c).

Finally, the Board recognizes the Veteran's statements that procedures involving Veteran's disability claims warrant different treatment and a lower evidentiary burden than other civil claims.  For a Veteran's claim for entitlement to benefits, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the benefit of the doubt standard goes to weighing the evidence presented, and does not extend to the question of whether or not a Veteran mailed a particular form, or when.  In that situation, as described above, the presumption of regularity applies.

Additionally, the Veteran cited to the case of Henderson v. Shinseki for the holding that procedures involving veterans' disability claims warrant different treatment and that a filing deadline for veterans who appeal a denial of benefits need not be rigidly enforced.  He asked that this be considered in the context of his appeal.  As noted above, the Board recognizes the unique treatment of Veterans' claims.  However, as the issue in Henderson was whether a procedural rule was jurisdictional in the context of veterans' claims, specifically with respect to whether the Court of Appeals for Veterans Claims had subject matter jurisdiction to hear an untimely-filed appeal, the Board finds the holding inapplicable to the current claim on appeal, as there is no jurisdictional question in dispute.   

In conclusion, based on the analysis above, an effective date prior to October 29, 2009, for the award of additional benefits based on the addition of dependent spouse, S.U., and to add dependent children, K.U. and M.U., is not warranted.      


ORDER

An effective date prior to October 29, 2009, for the award of additional benefits based on the addition of dependent spouse, S.U., is denied.

An effective date prior to October 29, 2009, for the award of additional benefits based on the addition of dependent children, K.U. and M.U., is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


